Motion DENIED.
This the 19th         November 20___.
         ____ day of ___________, 20

/s/Louise W. Flanagan, U.S. District Judge
                                      UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NORTH CAROLINA
                                            WESTERN DIVISION
                                            NO. 5:19-CR-432-1-FL


            UNITED STATES OF AMERICA

                                                              MOTION FOR REVIEW OF
                                        v.                     ORDER OF DETENTION
                                                              PENDING SENTENCING

            CHARLES GILBERT MURPHY



                    NOW COMES DEFENDANT Charles Gilbert Murphy, through undersigned

            counsel, and pursuant to 18 USC §3145, moves this Court for an order permitting

            him to be released to home detention with electronic monitoring pending sentencing

            in this matter, in light of the unique circumstances arising from the continuing and

            worsening COVID-19 pandemic. In support of this Motion, Defendant shows the

            Court the following:

                    1.      On 17 October 2019, Defendant was indicted in this matter and

            charged with numerous fraud-related offenses.

                    2.      On 22 October 2019, an initial appearance was held in this matter,

            wherein the Government requested detention. Undersigned counsel was appointed

            to represent Defendant on that date.

                    3.      On 28 October 2019, a detention hearing was held before the

            Honorable Robert T. Numbers II, United States Magistrate Judge. Judge Numbers

            ordered that Defendant be detained in custody pending trial.




                         Case 5:19-cr-00432-FL Document 41 Filed 11/19/20 Page 1 of 1
